Name: 88/569/EEC: Commission Decision of 28 October 1988 on the multiannual guidance programme for the fishing fleet in the French overseas departments (1987 to 1991) forwarded by France pursuant to Regulation (EEC) No 4028/86 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic policy;  Europe;  overseas countries and territories
 Date Published: 1988-11-17

 Avis juridique important|31988D056988/569/EEC: Commission Decision of 28 October 1988 on the multiannual guidance programme for the fishing fleet in the French overseas departments (1987 to 1991) forwarded by France pursuant to Regulation (EEC) No 4028/86 (Only the French text is authentic) Official Journal L 311 , 17/11/1988 P. 0040 - 0043*****COMMISSION DECISION OF 28 OCTOBER 1988 ON THE MULTIANNUAL GUIDANCE PROGRAMME FOR THE FISHING FLEET IN THE FRENCH OVERSEAS DEPARTMENTS ( 1987 TO 1991 ) FORWARDED BY FRANCE PURSUANT TO REGULATION ( EEC ) NO 4028/86 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 88/569/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 4028/86 OF 18 DECEMBER 1986, ON COMMUNITY MEASURES TO IMPROVE AND ADAPT STRUCTURES IN THE FISHERIES AND AQUACULTURE SECTOR ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF, WHEREAS, ON 30 APRIL 1987, THE FRENCH GOVERNMENT FORWARDED TO THE COMMISSION A MULTIANNUAL GUIDANCE PROGRAMME FOR THE FISHING FLEET, HEREINAFTER REFERRED TO AS "THE PROGRAMME'; WHEREAS ON 18 AUGUST 1987 IT FORWARDED ADDITIONAL THE LATEST INFORMATION ABOUT THE PROGRAMME; WHEREAS WITH DECISION 88/121/EEC THE COMMISSION APPROVED THE PROGRAMME ( 2 ); WHEREAS AT THAT TIME INTEGRATED DEVELOPMENT OPERATIONS WERE BEING PLANNED IN THE FRENCH OVERSEAS DEPARTMENTS PART OF WHICH RELATED TO THE FISHING FLEET; WHEREAS THE COMMISSION ACCORDINGLY APPROVED THE PART OF THE PROGRAMME RELATING TO THE FRENCH OVERSEAS DEPARTMENTS FOR 1987 ONLY; WHEREAS THE IDO FOR THE ISLAND OF REUNION WAS APPROVED WAS APPROVED ON 15 DECEMBER 1987; WHEREAS THE COMMISSION HAS BEEN UNABLE TO TAKE A DECISION ON THE SPECIFIC MEASURES IN THE FISHERIES SECTOR IN THE DEPARTMENTS OF MARTINIQUE, GUADELOUPE AND FRENCH GUIANA BECAUSE IT DOES NOT POSSESS ALL THE DETAILS REQUIRED TO ASSESS THEM WITH A VIEW TO THEIR APPROVAL; WHEREAS IT HAS THEREFORE DECIDED TO CONSIDER FINANCING OF THE SPECIFIC MEASURES FOR THE FISHING FLEET IN THOSE DEPARTMENTS OUT OF THE NORMAL FUNDS OPERATIONS RATHER THAN AS INTEGRATED OPERATIONS; WHEREAS THE MEASURES WHICH RELATE TO THE FISHING FLEET SHOULD BE ASSESSED WITHIN THE FRAMEWORK OF THE MULTIANNUAL GUIDANCE PROGRAMMES FOR THE FISHING FLEET; AND WHEREAS THE PROGRAMME RELATING TO THE OVERSEAS DEPARTMENTS SHOULD THEREFORE BE APPROVED FOR THE PERIOD OF VALIDITY FROM 1987 TO 1991 INITIALLY ENVISAGED; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR THE FISHING INDUSTRY; HAS ADOPTED THIS DECISION : ARTICLE 1 THE MULTIANNUAL GUIDANCE PROGRAMME FOR THE FISHING FLEET IN THE FRENCH OVERSEAS DEPARTMENTS ( 1987 TO 1991 ), AS FORWARDED BY THE FRENCH GOVERNMENT ON 30 APRIL 1987 AND AS LAST SUPPLEMENTED ON 18 AUGUST 1987, IS HEREBY APPROVED SUBJECT TO THE CONDITIONS SET OUT IN THIS DECISION . ARTICLE 2 NO LATER THAN 15 FEBRUARY AND 31 JULY OF EACH YEAR, FRANCE SHALL FORWARD TO THE COMMISSION, IN RESPECT OF EACH CATEGORY OF VESSELS DEFINED IN THE PROGRAMME, INFORMATION ON THE NUMBER OF VESSELS COMMISSIONED AND WITHDRAWN AND ON THE TONNAGE AND ENGINE POWER ADDED AND WITHDRAWN DURING THE SIX-MONTH PERIOD ENDING ON THE PRECEEDING 31 DECEMBER OR 30 JUNE . ARTICLE 3 THE APPROVAL REFERRED TO IN ARTICLE 1 SHALL ONLY BE EFFECTIVE WHERE THE DEVELOPMENT OF THE FLEET COMPLIES WITH THE OBJECTIVES OF THE PROGRAMME AS SET OUT IN THE ANNEX HERETO . SHOULD THE COMMISSION FIND, ON THE BASIS OF THE REGULAR RETURN SPECIFIED IN ARTICLE 2, OR SHOULD THE SAID RETURNS NOT BE SUPPLIED FOR TWO CONSECUTIVE SIX-MONTH PERIODS, THE COMMISSION WILL NOTIFY THE MEMBER STATE THAT THE CONDITIONS TO WHICH APPROVAL OF THE PROGRAMME WAS MADE SUBJECT HAVE NOT BEEN FULFILLED . ARTICLE 4 THIS DECISION SHALL BE WITHOUT PREJUDICE TO ANY COMMUNITY FINANCIAL AID THAT MAY BE GRANTED TO INDIVIDUAL INVESTMENT PROJECTS . ARTICLE 5 THE DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS, 28 OCTOBER 1988 . FOR THE COMMISSION ANTONIO CARDOSO E CUNHA MEMBER OF THE COMMISSION ( 1 ) OJ NO L 376, 31 . 12 . 1986, P . 7 . ( 2 ) OJ NO L 62, 8 . 3 . 1988, P . 25 . ANNEX MULTIANNUAL GUIDANCE PROGRAMME FOR THE FISHING FLEET IN THE FRENCH OVERSEAS DEPARTMENTS ( 1987 TO 1991 ) I . GENERAL REMARKS THE PROGRAMME RELATES TO THE WHOLE OF THE FISHING FLEET OF THE FRENCH OVERSEAS DEPARTMENTS AND COVERS THEIR ENTIRE TERRITORY . II . OBJECTIVES TO ADAPT OR FOSTER FISHERIES PRODUCTION CAPACITY WITH A VIEW TO : _ TECHNICAL MODIFICATION OF THE NON-INDUSTRIAL INSHORE FISHING FLEET IN THE FRENCH OVERSEAS TERRITORIES : BY USING OPEN MOTOR BOATS IN WHICH IT IS POSSIBLE TO GAIN ACCESS TO RESOURCES IN DEEPER WATERS AND TO SOME DEEP-SEA RESOURCES, BY REPLACING TRADITIONAL BOATS WITH A SMALLER NUMBER OF MORE ADVANCED BOATS OF AVERAGE PRODUCTIVITY, BY USING DECKED VESSELS OF LESS THAN NINE METRES BETWEEN PERPENDICULARS SO THAT ARTISANAL FISHING ACTIVITIES CAN BE RELOCATED WHEN POSSIBLE, BY USING MULTI-PURPOSE VESSELS OF MORE THAN NINE METRES BETWEEN PERPENDICULARS SO THAT OWNER MASTERS CAN FISH FOR SHRIMP AND BOTTOM FISH IN GUIANA; _ REVIVAL OR CREATION, AS THE CASE MAY BE, OF COMPANY-OPERATED DEEP-SEA FISHING ACTIVITIES IN THAT DEPARTMENT INCLUDING TRAWLING, FISHING FOR PELAGIC SPECIES, POLE AND LINE FISHING, POT FISHING OR GILL NETTING; _ CONTINUED TRANSFER OF PART OF GUIANA'S INDUSTRIAL SHRIMP-FISHING FLEET TO THE COMMUNITY FLAG, SO THAT BY 1991 THE GREATER PART OF THE STOCKS WILL BE EXPLOITED BY EEC VESSELS . III . INVESTMENTS THE FOLLOWING INVESTMENTS ARE PROVIDED FOR : 1.2.3.4,5DEPARTMENTS TYPE OF INVESTMENT NO OF VESSELS AMOUNT OF INVESTMENT 1.2.3.4.5(FF MILLION ) ( ECU MILLION ) // // // // // // // // // // MARTINIQUE ARTISANAL OFFSHORE FISHING : // // // // TRADITIONAL BOATS ( NOT INCLUDING OUTBOARDS MOTORS ): VESSELS MEASURING LESS THAN 9 METRES BETWEEN PERPENDICULARS 300 15 2,143 // ARTISANAL OFFSHORE FISHING : // // // // MOTORIZED BOATS ( INBOARD DIESEL MOTOR ) 50 20 2,857 // ARTISANAL OFFSHORE FISHING : // // // // MULTI-PURPOSE DECKED VESSELS MEASURING LESS THAN 12 METRES 5 6 0,857 // DEEP-SEA FISHING : // // // // COMPANY-OPERATED VESSELS 5 35 5 // // // // // // TOTAL 76 10,857 // // // // // GUADELOUPE ARTISANAL OFFSHORE FISHING : // // // // TRADITIONAL BOATS 300 15 2,143 // ARTISANAL OFFSHORE FISHING : // // // // MECHANIZED BOATS 125 18,75 2,679 // ARTISANAL INSHORE FISHING 10 10 1,429 // DEEP-SEA FISHING : // // // // COMPANY-OPERATED VESSELS 1 7 1 // // // // // // TOTAL 50,75 7,251 // // // // // 1.2.3.4,5DEPARTMENTS TYPE OF INVESTMENT NO OF VESSELS AMOUNT OF INVESTMENT 1.2.3.4.5(FF MILLION ) ( ECU MILLION ) // // // // // // GUIANA ARTISANAL OFFSHORE FISHING : // // // // TRADITIONAL BOATS 20 4,5 0,643 // ARTISANAL OFFSHORE FISHING : // // // // IMPROVED BOATS 36 18 2,571 // ARTISANAL SHRIMP FISHING // // // // GENERAL ARTISANAL FISHING 35 175 25,00 // INDUSTRIAL SHRIMP FISHING // // // // GENERAL INDUSTRIAL FISHING // // // // // // // // // TOTAL 197,5 28,214 // // // // // REUNION INSHORE FISHING : // // // // VESSELS MEASURING LESS THAN 9 METRES BETWEEN PERPENDICULARS 5 3,5 0,5 // DEEP-SEA FISHING 3 7,8 1,114 // // // // // // TOTAL 11,3 1,614 // // // // // // GENERAL TOTAL 335,55 47,796 // // // // // IV . COMMENTS 1 . THE OBJECTIVES AND INVESTMENTS LISTED ABOVE CAN ONLY BE REVISED ON THE BASIS OF EXACT SCIENTIFIC EVALUATIONS THAT SHOW THE EXISTENCE OF RESOURCES NOT FULLY EXPLOITED AT PRESENT . 2 . AS THE SHRIMP-FISHING AND MULTI-PURPOSE FISHING FLEETS OPERATING IN GUIANESE WATERS ARE BROUGHT UNDER THE COMMUNITY FLAG, THE BALANCE OF FISH STOCKS MUST BE RESPECTED IN ACCORDANCE WITH THE COMMUNITY'S RULES ON THE CONSERVATION AND MANAGEMENT OF FISHERY RESOURCES . 3 . IT MAY BE POSSIBLE TO CONSIDER A CERTAIN INCREASE IN THE INDIVIDUAL TONNAGE AND AVERAGE ENGINE POWER OF THE INSHORE FLEET DURING THE COURSE OF THE IMPLEMENTATION OF THE PROGRAMME FOR REASONS OF NAVIGATING SAFETY AND TO IMPROVE WORKING CONDITIONS AND CONSERVATION OF EXISTING STOCKS IN COASTAL AREAS . SUCH AN INCREASE, WHERE APPROPRIATE, WOULD HAVE TO BE IN LINE WITH THE AVAILABLE STOCKS LIKELY TO BE FISHED BY THAT FLEET . 4 . THE COMMISSION WOULD POINT OUT THAT ANY STRUCTURAL FINANCIAL MEASURES TAKEN BY THE NATIONAL, REGIONAL OR LOCAL AUTHORITIES IN RESPECT OF THE SECTOR CONCERNED MUST HENCEFORTH LIE WITHIN THE SCOPE OF THIS PROGRAMME .